
	

114 HR 134 IH: To designate the exclusive economic zone of the United States as the “Ronald Wilson Reagan Exclusive Economic Zone of the United States”.
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 134
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Issa introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To designate the exclusive economic zone of the United States as the Ronald Wilson Reagan Exclusive Economic Zone of the United States.
	
	
		1.Designation of the Ronald Wilson Reagan Exclusive Economic Zone of the United States
			(a)DesignationThe exclusive economic zone of the United States, as established by Presidential Proclamation
			 Numbered 5030, dated March 10, 1983, is designated as the Ronald Wilson Reagan Exclusive Economic Zone of the United States.
			(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to
			 the exclusive economic zone of the United States is deemed to be a
			 reference to the Ronald Wilson Reagan Exclusive Economic Zone of the United States.
			
